DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-85 were originally filed November 22, 2019.
	The preliminary amendment to the claims received November 22, 2019 canceled claims 2-5, 7-10, 13, 14, 17, 19, 20, 23, 32-52, 54, and 57-85 and amended claims 16, 21, 22, 24, 53, 55, and 56.
	The amendment received November 23, 2020 amended claims 6, 11, 12, 15, 16, 18, 24-31, 53, 55, and 56.
	The amendment received May 17, 2021 canceled claims 1, 21, and 22.
	Claims 6, 11, 12, 15, 16, 18, 24-31, 53, 55, and 56 are currently pending and under consideration.

Election/Restrictions
	Upon further consideration, the restriction requirement is withdrawn.

Priority
	The present application is a 371 (National Stage) of PCT/CA2018/050606 filed May 24, 2018 which claims the benefit of 62/510,381 filed May 24, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/22/2019, 9/9/2020, 9/14/2020 (1 of 2), 9/14/2020 (2 of 2 – in part), and 9/15/2020 are being considered by the examiner.
The information disclosure statement filed 9/14/2020 (2 of 2) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it appears that more than one citation is in a single cell and some of the information is cut off. It has been placed in the application file, but the information referred to therein has not been considered as to the merits (i.e. only crossed out citations).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 6, 11, and 12 are objected to because of the following informalities: “is represented by formula (V)”, “is represented by formula (X)”, and “is represented by formula (XI)” are unnecessary since all peptide sequences comprising more than four specifically defined amino acid residues must be designated with a SEQ ID NO: - see MPEP § 2422.01.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: instead of formula numbers, SEQ ID NOs: should be utilized for the peptides.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities: the formula numbers are unnecessary and should be deleted. In addition, commas should be utilized after each SEQ ID NO: and the conjunction “or” should be utilized between SEQ ID NO: 17 and 18.  Appropriate correction is required.

Claim 27 is objected to because of the following informalities:  several conjunctions are missing. In addition, it is respectfully request that applicants’ representative review “Naprelan*” (i.e. what is the “*” for?).  Appropriate correction is required.

Claim 28 is objected to because of the following informalities: a single conjunction at the end of the Markush group should be utilized.  Appropriate correction is required.

Claim 29 is objected to because of the following informalities: a single conjunction at the end of the Markush group should be utilized.  Appropriate correction is required.

Claim 30 is objected to because of the following informalities:  a conjunction is missing between Infliximab and Ankinra.  Appropriate correction is required.

Claims 53, 55, and 56 are objected to because of the following informalities: formula (I)-(XIII) should be deleted. Peptides should be designated with SEQ ID NOs:. In addition, commas should be present after each SEQ ID NO: and a conjunction should be present between SEQ ID NO: 12 and 13. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed invention. For example, it appears that “biological agent” is broadening the scope of “anti-inflammatory agent”.

Claim 27 contains various trademarks/trade names including Anacin™, Ascriptin™, Bayer™, etc.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe aspirin, etc. and, accordingly, the identification/description is indefinite. Due to the plethora of trademarks utilized in the claim, it is respectfully requested that applicants’ representative carefully reviews the claim and deletes all trademarks.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed NSAIDs. It is unclear if the NSAIDs in parentheses are required by the claim or not.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation “(various generics)”, and the claim also recites “Sodium salicylate” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 28, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 28 recites the broad recitation “(short- to medium-acting glucocorticoid)” or “(less labile)”, and the claim also recites “triamcinolone” or “Halogenated esters” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 15, 16, 18, 24, 25, 53, 55, and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Concino et al. WO 2016/025523 published February 18, 2016 or under 35 U.S.C. 102(a)(2) as being anticipated by Concino et al. U.S. Patent Application Publication 2017/0246263 filed February 10, 2017 (effective filing date of August 11, 2014). Please note: the citations below are referring to U.S. Patent Application Publication 2017/0246263.
For present claims 12, 15, 16, 18, 24, 25, 53, 55, and 56, Concino et al. teach in vivo and in vitro methods of administering progranulin fragments including SEQ ID NO: 6 (i.e. TKCLRREAPRWDAPLRDPALRQLL which has 87.4% sequence identity to present SEQ ID NOs: 11 and 16 - i.e. YKSLRRKAPRWDAPLRDPALRQLL wherein bold and underlined are non-conservative amino acid substitutions while underlined only is a conservative amino acid substitution and 96% identity to present SEQ ID NO: 3 – i.e. YKX13LRRX14APRWDX15PLRDPALRX16X17L wherein X13, X14, and X15 are any amino acid, X16 can be Q, and X17 can be L – i.e. single non-conservative amino acid substitution at residue 1) wherein SEQ ID NO: 6 can be acetylated and conjugated to lysosomal enzymes (i.e. biological agent) as fusion polypeptides wherein the in vitro methods include administering the fusion polypeptide to cells expressing sortilin and the in vivo methods include subjects with a lysosomal storage disease (i.e. inflammation as evidenced by Vitner et al., 2010, Common and Uncommon Pathogenic Cascades in Lysosomal Storage Diseases, The Journal of Biological Chemistry, 285(27): 20423-20427) wherein the subject’s cells would also express sortilin (please refer to the entire specification particularly paragraphs 7, 9, 10, 12, 13, 19, 47, 61, 62, 64, 66, 67, 69-72, 74, 76, 77, 88, 89, 93, 96, 97, 99-104, 130-137, 143-151; Table 4; Examples 2, 3; claims 1, 9, 10, 16, 19, 38).
Therefore, the teachings of Concino et al. anticipate the presently claimed methods.

Claims 55 and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenthal et al. WO 2016/164608 published October 13, 2016.
For present claims 55 and 56, Rosenthal et al. teach in vitro methods of administering a progranulin fragment of SEQ ID NO: 3 (i.e. TKCLRREAPRWDAPLRDPALRQLL which has 87.4% sequence identity to present SEQ ID NOs: 11 and 16 - i.e. YKSLRRKAPRWDAPLRDPALRQLL wherein bold and underlined are non-conservative amino acid substitutions while underlined only is a conservative amino acid substitution and 96% identity to present SEQ ID NO: 3 – i.e. YKX13LRRX14APRWDX15PLRDPALRX16X17L wherein X13, X14, and X15 are any amino acid, X16 can be Q, and X17 can be L – i.e. single non-conservative amino acid substitution at residue 1) wherein SEQ ID NO: 3 is conjugated to a fluorescent molecule to a cell expressing sortilin (please refer to the entire specification particularly the abstract; paragraphs 5-8, 10-12, 14-16, 35-39, 47, 53, 63-65, 70, 71, 77, 78, 104, 105, 114, 118, 119, 124-126; Examples; claims).
Therefore, the presently claimed methods are anticipated by Rosenthal et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6, 11, 12, 15, 16, 18, 24, 25-31, 53, 55, and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,034,727 in view of Concino et al. WO 2016/025523 published February 18, 2016 or under 35 U.S.C. 102(a)(2) as being anticipated by Concino et al. U.S. Patent Application Publication 2017/0246263 filed February 10, 2017 (effective filing date of August 11, 2014). Please note: the citations below are referring to U.S. Patent Application Publication 2017/0246263. 
For present claims 6, 11, 12, 15, 16, 18, 24, 25, 53, 55, and 56, U.S. Patent No. 11,034,727 claims a conjugate compound of formula A-(B)n wherein n is 1, 2, 3, or 4; A is SEQ ID NOs: 1-18, and B is a therapeutic agent including docetaxel, cabazitaxel, paclitaxel, docorubicin, or daunomycin.
However, U.S. Patent No. 11,034,727 does not claim a method.
For present claims 12, 15, 16, 18, 24, 25, 53, 55, and 56, Concino et al. teach in vivo and in vitro methods of administering progranulin fragments including SEQ ID NO: 6 (i.e. TKCLRREAPRWDAPLRDPALRQLL which has 87.4% sequence identity to present SEQ ID NOs: 11 and 16 - i.e. YKSLRRKAPRWDAPLRDPALRQLL wherein bold and underlined are non-conservative amino acid substitutions while underlined only is a conservative amino acid substitution and 96% identity to present SEQ ID NO: 3 – i.e. YKX13LRRX14APRWDX15PLRDPALRX16X17L wherein X13, X14, and X15 are any amino acid, X16 can be Q, and X17 can be L – i.e. single non-conservative amino acid substitution at residue 1) wherein SEQ ID NO: 6 can be acetylated and conjugated to lysosomal enzymes (i.e. biological agent) as fusion polypeptides wherein the in vitro methods include administering the fusion polypeptide to cells expressing sortilin and the in vivo methods include subjects with a lysosomal storage disease (i.e. inflammation as evidenced by Vitner et al., 2010, Common and Uncommon Pathogenic Cascades in Lysosomal Storage Diseases, The Journal of Biological Chemistry, 285(27): 20423-20427) wherein the subject’s cells would also express sortilin (please refer to the entire specification particularly paragraphs 7, 9, 10, 12, 13, 19, 47, 61, 62, 64, 66, 67, 69-72, 74, 76, 77, 88, 89, 93, 96, 97, 99-104, 130-137, 143-151; Table 4; Examples 2, 3; claims 1, 9, 10, 16, 19, 38).
The claims would have been obvious because a particular known technique (i.e. utilizing progranulin fragments fused to lysosomal enzymes to treat lysosomal storage disease or in vitro screening methods; making conjugates) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2016/164637 (in IDS)
WO 2008/019187 – 75mer of progranulin

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658